PER CURIAM.
Convicted upon an indictment in three counts charging: (1) possession of a still; (2) carrying on the business of a distiller; and (3) making mash; and sentenced to serve six months and pay a fine of $500, defendant has appealed. Though he made no motion for instructed verdict and took no exception to the charge, or in the course of the trial, he is here urging that the evidence to convict is so completely wanting that justice requires a reversal.
Because of this insistency we have examined the record of the trial and read the evidence adduced. We are, however, unable to agree with him that any injustice has been done.
The case, as made by the evidence, including appellant’s own testimony, presented a controverted issue of fact as to appellant’s presence at and connection with the still and mash. He and Linder, his brother-in-law, who pleaded guilty, swore that he was not and had not been at the still and had had no connection with it. The officer who arrested Linder at the still testified that appellant was present but ran away, and that Linder told him that it was Pressly who ran, and there were ample circumstances to show that Linder and the other man who was there had been working at the still.
The court correctly charged all of the issues to the jury, and the sentence imposed was a comparatively light one. No reason to disturb the judgment appearing, it is
Affirmed.